Citation Nr: 1614338	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  14-04 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the Veteran's claim for entitlement to service connection for a left knee disability, and if so whether the reopened claim should be granted.

2.  Entitlement to restoration of a 20 percent rating for residuals of a left clavicle fracture, effective from September 1, 2012.

3.  Entitlement to a rating in excess of 20 percent for residuals of a left clavicle fracture.

4.  Entitlement to a rating in excess of 20 percent for right knee chondromalacia patella.  

5.  Entitlement to compensation under 38 U.S.C. § 1151 for a low back disability, with bilateral radiculopathy resulting from an injury sustained in the course of training and rehabilitation services under 38 U.S.C. § 31.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his fiancé


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1974 to April 1976.  This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In July 2015, the Veteran and his fiancé testified at a hearing at the RO before a Veterans Law Judge of the Board.  The Veterans Law Judge who presided at that hearing is not available to participate in this decision.  In a November 2015 letter, the Board informed the Veteran of this and his options for another Board hearing.  In his December 2015 response, the Veteran indicated that he did not want another Board hearing.

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for a left knee disability, entitlement to ratings in excess of 20 percent for right knee chondromalacia and residuals of a left clavicle fracture, and entitlement to compensation under 38 U.S.C. § 1151 for a low back disability, with bilateral radiculopathy are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  A claim for entitlement to service connection for a left knee disability was denied in a May 1980 rating decision; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period. 

2.  Evidence received subsequent to the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claim.

3.  The evidence of record at the time of the rating decision reducing the disability evaluation for the Veteran's left clavicle fracture was not sufficient to warrant the reduction.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen a claim of entitlement to service connection for a left knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  The 20 percent disability rating for residuals of a left clavicle fracture was not properly reduced to noncompensable.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 4.71a, Diagnostic Codes 5201-5203 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, a claim that has been denied in an unappealed RO or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The U.S. Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

In a May 1980 rating decision, the Veteran's claim for service connection for a left knee disability was denied, because the RO determined the evidence failed to show a left knee disability was incurred in service.  The Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

The evidence received after the expiration of the appeal period includes several statements from the Veteran that indicate he experienced left knee pain in service after performing physical training in combat boots.  In addition, the Veteran has provided a July 2015 statement from his mother.  This statement chronicles the Veteran's trouble with both of his knees since his discharge from active duty.  In sum, this evidence indicates the Veteran's left knee disability may have been incurred during his military service.  In addition, a February 2014 statement from the Veteran intimated his left knee disability may have either resulted from or been aggravated by a gait imbalance caused by his service-connected right knee disability.  As such, the Veteran has reasonably raised an alternative theory of secondary service connection.   

The Board finds the above noted evidence indicating the Veteran's left knee disability was potentially incurred during his period of active duty, or in the alternative caused or aggravated by his right knee disability, to be new and material.  This follows, because the evidence relates to previously unestablished elements that are necessary to grant entitlement to service connection for the left knee disability.  Accordingly, reopening of the claim for service connection for a left knee disability is warranted.  

Restoration of a 20 Percent Rating for Residuals of a Left Clavicle Fracture

The Veteran disagrees with a June 2012 rating decision that reduced the rating for his service-connected residuals of a left clavicle fracture, from 20 percent to noncompensable, effective September 1, 2012.  In sum, he contends that his disability had not improved and that the reduction was not warranted.  

Pursuant to 38 C.F.R. § 3.105(e), where a reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Final rating action will reduce or discontinue the compensation effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e) (2015). 

A copy of a rating decision proposing to reduce the Veteran's disability rating from 20 percent to noncompensable was sent to the Veteran in November 2011.  A letter sent with the rating decision informed the Veteran that he would be afforded 60 days for the presentation of additional evidence to show that compensation payments should be continued at the 20 percent level, and that he could request a predetermination hearing.  Although the Veteran did initially request a pre-determination hearing, his representative subsequently informed the RO that he wished to withdraw his hearing request in June 2012 correspondence.  In June 2012, a rating decision effectuating the reduction was issued.  Thus, the Board finds that the RO complied with the procedural requirements of 38 C.F.R. § 3.105.  

The Board notes the 20 percent rating for the residuals of a left clavicle fracture had been in effect since June 2003.  In the course of the October 2003 VA examination, which was the basis for establishment of the above-noted 20 percent rating, the physician determined the Veteran's left clavicle fracture resulted in, "residual pain and decreased range of motion of the left shoulder." 

However, in the course of the October 2011 VA examination, which resulted in the proposed reduction at issue, the examiner, sua sponte, provided a statement indicating, "[n]o current symptoms or findings in the L shoulder are attributable to clavicle fracture in 1974."  The examiner subsequently noted several facts, to include the Veteran's work history, his separation examination findings, his history of motor vehicle accidents, his unrelated treatment for carpal tunnel syndrome, and even his fondness for martial arts; nonetheless, the examiner wholly failed to explain how or why these facts led to his conclusion that the Veteran's current left shoulder symptoms were unrelated to his in-service injury.  Thereafter, the RO issued a rating decision in November 2011, which categorically relied upon this deficient medical conclusion to propose a reduction to a noncompensable rating.   

In consideration of this information, the Board finds that a reduction to a noncompensable rating was not adequately supported by the evidence of record.  As noted above, the report of the VA examination in October 2003 indicates that the pain and limitation of motion of the Veteran's left shoulder were due to his in-service clavicle fracture.  Although the October 2011 VA examiner found the Veteran's shoulder impairments were unrelated to his in-service clavicle fracture, he failed to provide a competent rationale to support this conclusion.  Since the RO improperly relied upon this deficient opinion in the November 2011 and June 2012 rating decisions, the Board finds that the criteria for a rating reduction were not met at the time of the June 2012 rating decision.  Accordingly, restoration of a 20 percent rating, from the effective the date of the reduction, is warranted.


ORDER

New and material evidence having been presented, reopening of the claim for service connection for left knee disability is granted.

Restoration of a rating of 20 percent for residuals of a left clavicle fracture, from the effective date of the reduction, is granted.


REMAND

The Board is of the opinion that additional development is required before the remaining issues on appeal are decided.  Initially, the Board notes the Veteran most recently underwent a VA examination to determine the current degree of severity of his left clavicle and right knee disabilities in October 2011.  During his July 2015 Board hearing, the Veteran asserted his conditions had worsened.  Where the evidence indicates a disability has worsened since the last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400   (1997); Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Based on the foregoing, new examinations are warranted.  

In addition, as noted above, the Veteran has provided new and material evidence to support his claim for service-connection for a left knee disability.  The Veteran has also advanced an alternative theory of secondary service connection.  VA is obliged to provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Based on the foregoing, the Board finds an examination with medical opinion is warranted for the Veteran's claimed left knee disability.  

Finally, relative to the Veteran's claim for compensation pursuant to 38 U.S.C § 1151 for a low back disability with associated bilateral lower extremity radiculopathy, the Board notes the Veteran underwent a VA examination in October 2012.  The examiner was asked to state whether the Veteran's current low back disability is related to the injury he sustained in 1980 while moving a barber chair during vocational rehabilitation training.  Following the examination, the examiner determined it would be "mere speculation" to provide an opinion in this matter.  In support of this determination, the examiner noted a "paucity of medical documentation" from the initial injury to the present.  However, the examiner appears to have wholly disregarded the Veteran's competent reports of ongoing back manifestations from the date of his injury to the present.  In addition, the Veteran has explained that he did not have medical insurance for many years, and as a result was unable to obtain medical care.  The Board observes that a medical examiner cannot solely rely on the absence of medical records corroborating the incurrence or continuity of a disorder, and moreover, is simply not free to ignore a veteran's statements related to lay observable symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Therefore, the Board finds a new medical examination with opinion is required.  

On remand, all relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include any more recent treatment records related to the claimed disabilities.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or the AMC should afford the Veteran a VA examination to determine the current degree of severity of his service-connected left clavicle and right knee disabilities.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO or the AMC should ensure the examiner provides all information required for rating purposes.

3.  The RO or the AMC should also afford the Veteran a VA examination by a physician with sufficient expertise, who has not previously evaluated this Veteran, to fully assess his claimed left knee disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

Based on a review of the Veteran's pertinent history and the examination results, the examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran's current left knee disability: 

a) originated during his period of active service or is otherwise etiologically related to his active service; 

b) was caused by his service-connected right knee disability; or

c) was permanently worsened by his service-connected right knee disability.

In this regard, the examiner must discuss and consider the Veteran's competent and credible lay statements as they relate to his reports of experiencing left knee pain in service as a result of performing physical training in combat boots, as well as his reports of gait impairment resulting from his service-connected right knee disability. 

A complete rationale for all proffered opinions must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  The RO or the AMC also should afford the Veteran a VA examination by a physician with sufficient expertise, who has not previously evaluated this Veteran, to fully assess his claimed low back disability with resulting bilateral lower extremity radiculopathy.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based on a review of the Veteran's pertinent history and the examination results, the examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran's low back and bilateral lower extremity disability originated or was aggravated during his period of vocational rehabilitation training.

In this regard, the examiner must discuss and consider the Veteran's competent lay statements as they relate to his reports of experiencing back pain since his 1980 injury sustained while moving a barber's chair.  In addition, the examiner should also discuss the Veteran's several buddy statements, which chronicle his reports of back pain dating to his 1980 injury.  

The examiner must provide a complete rationale for any opinion expressed.  If the examiner is unable to provide the required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

5.  The RO or the AMC should also undertake any other development it determines to be warranted.

6.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


